In an action to recover damages for legal malpractice and breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Lally, J.), dated July 3, 2007, which granted the defendant’s motion for leave to make an untimely and successive motion for summary judgment, and thereupon for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the defendant’s motion is denied.
CPLR 3212 (a) provides that a motion for summary judgment may not be made more than 120 days after the filing of the note of issue “except with leave of court on good cause shown” (see generally Brill v City of New York, 2 NY3d 648 [2004]). The defendant failed to show “good cause” for the substantial delay between the filing of the note of issue and the making of the subject motion (see Soltes v 260 Waverly Owners, Inc., 42 AD3d 565, 565-566 [2007]; Jones v Ricciardelli, 40 AD3d 936 [2007]). Thus, the defendant’s motion should have been denied without consideration of the merits. Rivera, J.P, Lifson, Miller, Garni and Eng, JJ., concur.